After listening to the testimony in the ease, I find that the petitioner has failed to sustain the burden of proving conclusively the five points of the hernia section of the Compensation law, in that he has failed to show that the attendance of a licensed phjfsician was required within twenty-four hours, and, further, has failed to show such prostration that the petitioner was forced to cease work immediately.
I further find that the death of the deceased, to be compensable, hinges upon the compensabilitjr of the hernia. I find that the petitioner has failed to show that the hernia and the operation for the hernia did cause the death of the deceased, as the medical testimony of Dr. Boylan and Dr. Dwyer was merely to the effect that this was a possibility, and they did not state that this was a probability or that in their opinion the death was caused by the injury and the operation.
*******
Harry J. Goas,

Deputy Commissioner.